Citation Nr: 1205555	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  10-05 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to the payment of disability compensation benefits based upon the character of the claimant's discharge, and if so whether the benefit can be granted.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The appellant served on active duty from February 1968 to August 1970. He received an other than honorable discharge.  

In June 1989, the appellant filed a claim for post-traumatic stress disorder (PTSD).  In an administrative decision in December 1989, the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, noted that the appellant had had one continuous period of service from February 1968 to August 1970; that he had had multiple periods of absence without leave (AWOL); and that at the time of those incidents, he had not been mentally deranged, defective, or abnormal.  The RO, therefore; concluded that his discharge in August 1970 was a bar to VA benefits under 38 C.F.R. § 3.12(d)(4), and that he was only entitled to health care benefits for the purposes of any service-connected disorders.

In January 1990, the RO decided that during the appellant's time of AWOL, there was no evidence that "[he] was laboring under such a defective reason, from disease of mind or mental deficiency, as not to know or understand the nature or consequence of the act or that what he was doing was wrong."  He disagreed with that decision, and this appeal ensued.

In July 1990, the RO granted service connection for post-traumatic stress disorder for the purposes of medical care eligibility under Chapter 17, Title 38 of the United States Code.

In June 1991, the Board of Veterans' Appeals (Board) concluded that the appellant was not eligible to receive disability compensation benefits for any disability incurred or aggravated during his period of active military service from February 1968 to August 1970.  He appealed to the United States Court of Veterans Appeals (Court).  

In December 1992, the Court found that the Board had not provided adequate reasons and bases for concluding that the appellant's periods of AWOL had constituted willful and persistent misconduct; that the Board had failed to consider the "minor offense" exception under 38 C.F.R. § 3.12(d)(4); and that the Board had failed to provide adequate reasons and bases why it did not consider the appellant's post-traumatic stress disorder to have constituted insanity at the time the offenses were committed.  In regard to the latter, the Court noted that the Board had not considered the expansive definition of insanity under 38 C.F.R. § 3.354.  In light of the foregoing, the Court vacated the Board's decision and remanded the case to the Board for proceedings consistent with the Court's decision.

In July 1993, the Board remanded the case for further development.  In June 1994, following that development, the RO confirmed that the appellant had not been shown to be insane at the time he had committed the offenses which had resulted in his discharge under other than honorable conditions.  Thereafter, the case was returned to the Board, where it was docketed on August 25, 1994.   In September 1994, the Board denied the appellant's claim.  He now seeks to reopen that claim.  

The issue of entitlement to the payment of disability compensation benefits based upon the character of the claimant's discharge is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In September 1994, the Board denied entitlement to the payment of disability compensation benefits based upon the character of the claimant's discharge, service connection for anxiety reaction.  

2.  The evidence received since the Board final denial of entitlement to the payment of disability compensation benefits based upon the character of the claimant's discharge, in September 1994 relates to an unestablished fact necessary to substantiate the claim and creates a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The September 1994 Board that denied entitlement to the payment of disability compensation benefits based upon the character of the claimant's discharge is final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  

2.  New and material evidence has been received since the September 1994 decision and the claim for of entitlement to the payment of disability compensation benefits based upon the character of the claimant's discharge is reopened.  38 U.S.C.A. § 5108 (West 2002). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On the VCAA notice requirements for a new and material evidence claim, pursuant to Kent v. Nicholson, No. 04-181 (Vet. App. March 31, 2006), given the favorable outcome on the claim to reopen, no conceivable prejudice to the Appellant could result from reopening the claim.  

New and Material Evidence 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.  

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the prior claim, the appellant contended that the offenses which he committed in service were minor and did not constitute willful and persistent misconduct; that his periods of AWOL were less than 180 days, thus triggering the provisions of 38 C.F.R. § 3.12(c)(6); that his service was otherwise honest, faithful, and meritorious; and that the character of his discharge should, therefore, not be considered a bar to VA compensation benefits.  In the alternative, he maintained that at the time of his offenses, he was suffering from post-traumatic stress disorder; that that disorder effectively rendered him insane; and that he was unable to comprehend the consequences of his actions. 
In September 1994, the Board found that the appellant had one continuous period of service from February 1968 to August 1970.  The Board indicated that the appellant's multiple violations of the Uniform Code of Military Justice (UCMJ) in service constituted a pattern of willful and persistent misconduct and that the appellant was not insane at the time he committed the offenses in service.

VA compensation benefits are paid to veterans for disability incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1993).  By definition, veterans are those who serve in the active military, naval, or air service, and who are discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  Discharge or release includes the satisfactory completion of that period of service to which the individual was obligated at the time of entry into service.  38 U.S.C.A. § 101(18).  A discharge to reenlist is a conditional discharge, if issued during the Vietnam era.  38 C.F.R. § 3.13(a)(2).

The appellant's service personnel records (DA Form 20) showed that he initially enlisted in service in February 1968 for a period of three years.  That was scheduled to end in August 1971.  All of that time was during the Vietnam era.  In June 1969, however, he was discharged to reenlist.  Although the period of service from February 1968 to June 1969 was considered honorable, he had not completed the period for which he had initially enlisted.  When he was finally given an "other than honorable" discharge in August 1970, he had still not completed his initial term of service.  Inasmuch as he was not eligible for a complete discharge in June 1969, the Board found that the character of his service must be determined by the type of discharge he received in August 1970, that is, "other than honorable."

VA compensation benefits are payable to former service members only if their discharge was other than dishonorable.  38 C.F.R. § 3.12(a).  The question became whether the appellant's other than honorable service is considered dishonorable and thus a bar to VA compensation benefits.

A discharge under other than honorable conditions is considered dishonorable if it was issued due to persistent or willful misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if the service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).

The Board noted that the appellant was given an other than honorable discharge due to several offenses, consisting of multiple periods of AWOL and the failure to obey a lawful order.  His service personnel records (DA Form 20 and disciplinary records) showed that he was AWOL on or about December 4, 1969 to January 15, 1970; February 6 to 12, 1970; March 31 to April 5, 1970; May 5 to 12, 1970; June 7, 1970; and August 1 to 9, 1970.  (All dates are inclusive.)  The number and frequency of these periods over a span of several months certainly indicate a persistent pattern of behavior.  The appellant reported that the first period of AWOL was beyond his control, as he was unjustly confined by civilian authorities. He, therefore, maintained that that period should not be held against him.  After reviewing the file, the Board noted no disciplinary action for that period and accepted his account of the surrounding events.  

The Board found that even if the initial period of AWOL was excusable, the appellant offered little rationale for the other five periods.  He stated that he could not cope with military life, the memories or treatment he received following Vietnam, or his difficulty getting along with certain non-commissioned officers.  It was pointed out that he cited nothing which would indicate that the circumstances were beyond his control or that he was unable to seek assistance for his problems. He accepted non-judicial punishment under Article 15 of the UCMJ.  Although given the chance to present matters in his own defense, he did not do so, nor did he appeal any of the subsequent findings.  His lack of any defense and apparent acquiescence to his commanding officer's punishment indicated a certain degree of acknowledgment on his part that he committed the violations willfully.  

Finally, the appellant contended that during the last months of service, he was suffering from post-traumatic stress disorder, and that he was insane and could not understand the consequences of his actions.  If he was insane, his benefits would not be barred.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  

The Board found that during the appellant's service entrance examination, the appellant answered in the affirmative when asked if he then had, or had ever had, depression or excessive worry or nervous trouble of any sort.  A psychiatric evaluation, however, was normal; and his service medical records are otherwise negative for any relevant complaints or clinical findings.  There were no findings of a psychiatric disorder of any kind.  Although he currently had post-traumatic stress disorder as a result of his experiences in the Republic of Vietnam, the Board found that the initial manifestations were not reported until many years after service, and there are no findings to show that they in any way affected his demeanor in service. 

The Board summarized that the appellant's offenses in service were consistent with a pattern of willful and persistent misconduct for which he has presented little in the way of defense or mitigating circumstances.  As such, the Board found that that the character of his discharge was correctly identified as dishonorable, and that it remained a bar to the receipt of VA compensation benefits.  That decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 (2011).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002). 

Evidence added to the record since the last final denial in September 1994 includes VA treatment records dated from 2008 to October 2009, lay statements from the appellant and his wife, and hearing testimony before the Board.  While most of this evidence is cumulative or redundant, among the treatment records is a finding by a VA physician in May 2008 in which he states that the appellant received a less than honorable discharge from his second period of service and that he went AWOL and didn't know what he was doing.  The examiner stated that the appellant was probably suffering from PTSD at the time of his second less than honorable discharge and was not responsible for his actions of being AWOL from the Army.  This evidence is new and material since it places a diagnosis of PTSD at the time of the appellant's service discharge.  

This evidence is new and material to the Appellant's claim, because it establishes a diagnosis for PTSD at the time of the dishonorable discharge, something that was not established in the prior denial.  This evidence must be accepted at face value now; in general, for the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Cox v. Brown, 5 Vet. App. 95, 98   (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Thus, the Board finds that new and material evidence has been presented, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.  


ORDER

New and material evidence has been received to reopen a claim of entitlement to the payment of disability compensation benefits based upon the character of the claimant's discharge, and to that extent the claim is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  

A discharge from military service because of willful and persistent misconduct is considered to have been issued under dishonorable conditions. A discharge because of a minor offense will not be considered willful and persistent misconduct if the service was otherwise honest, faithful, and meritorious. 38 C.F.R. § 3.12(d)(4). 

A discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a). 

As to whether an individual was insane at the time of an offense leading to his court-martial or discharge, the rating agency will base its decision on all the evidence procurable relating to the period involved, and apply the definition of paragraph (a). 38 C.F.R. § 3.354(b).  The Court has held that the insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145   (1996). 

In May 1997, the VA General Counsel discussed the intended parameters of the types of behavior which were defined as insanity under 38 C.F.R. § 3.354(a). It was indicated that behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity in that regulation.  It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case- by-case basis in light of the authorities defining the scope of the term insanity.  The opinion provided guidance with regard to the phrases "interferes with the peace of society," "become antisocial," "accepted standards of the community," and "social customs of the community."  The opinion also held that behavior which is generally attributable to a substance-abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior.  VAOPGCPREC 20-97 (May 22, 1997). 

Appellant contends that he was not sane at the time of the offenses that led to his discharge.  The record contains a finding in VA treatment records dated in May 2008 that he probably had PTSD at the time of his discharge and was not responsible for his actions.  The Board finds that an opinion should be obtained from a VA psychiatrist as to the appellant's mental state at the time of his discharge.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a VCAA notice letter on the issue of entitlement to the payment of disability compensation benefits based upon the character of the claimant's discharge.  Allow the appellant the appropriate time to respond.  

2.  Request the appellant to identify any additional relevant records of VA and non-VA health care providers who have treated him for psychiatric disability that would be relevant to his mental health during his periods of military service. 

After obtaining any appropriate authorizations for release of medical information, the RO/AMC must obtain any records that have not been previously obtained from each health care provider the appellant identifies. 

3.  Schedule the appellant for a VA examination to be conducted by a VA psychiatrist.  The examiner is requested to offer an opinion as to whether the appellant had a psychiatric disorder including PTSD during service and was insane at the time of his dishonorable discharge as defined under 38 C.F.R. § 3.354(a).  The purpose of the examination is to determine whether the appellant was "insane" as defined at 38 C.F.R. § 3.354(a) during the period which he committed the acts that led to his general court-martial and discharge from service under conditions other than honorable. 

The following considerations will govern the examination: 

(a) The claims folder, including all relevant medical records, the available service personnel records, and documentation of the facts and circumstances of the appellant's discharge from service will be reviewed by the examiner. 

(b) The examiner must be referred to the May 2008 treatment record in which a VA doctor opined that that the appellant's discharge under conditions other than honorable was related to behavior secondary to PTSD.  

(c) The examiner must take a complete psychiatric history regarding the appellant's period of active service from the appellant.  If there is a medical or clinical basis to support or question the history provided by the appellant, the examiner must so state, with a complete rationale for his or her findings. 

(d) The examiner must be advised of the following: 

VA regulations provide at 38 C.F.R. § 3.354(a) that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 

(e) The examiner must provide an opinion as to whether the appellant was "insane" as defined by VA regulations during the period he committed the acts that resulted in his general court-martial.  For an affirmative response insanity as defined at 38 C.F.R. § 3.354(a) need only have existed at the time of the commission of the offenses leading to the appellant's discharge.  There is no requirement of a causal connection between the insanity and the misconduct.  

(f) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner is to specifically address in his or her conclusion the purpose of the examination-to determine whether the appellant was insane, as defined in VA regulations at 38 C.F.R. § 3.354(a) , when he committed the acts that led to his general court-martial and discharge from service under conditions other than honorable. 

(g) The examiner is requested to provide a complete rationale for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

4.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


